                         UNITED STATES DISTRICT COURT 
                            DISTRICT OF MINNESOTA 
     

    MARGOTS KAPACS,                               Case No. 18‐CV‐3089 (NEB/ECW) 
                                                                  
                    Plaintiff,                                    
                                                                  
    v.                                           ORDER ACCEPTING REPORT AND 
                                                       RECOMMENDATION 
    JESSICA BRUNSELL; MATTHEW R. 
    ZAHN; and BRIX REAL ESTATE, 
     
                    Defendants. 
     

        The  Court  has  received  the  November  6,  2018  Report  and  Recommendation  of 

United  States  Magistrate  Judge  Elizabeth  Cowan  Wright.  [ECF  No.  4.]  No  party  has 

objected to that Report and Recommendation, and the Court therefore reviews it for clear 

error. See Fed. R. Civ. P. 72(b); Grinder v. Gammon, 73 F.3d 793, 795 (8th Cir. 1996) (per 

curiam). Finding no clear error, and based upon all the files, records, and proceedings in 

the above‐captioned matter, IT IS HEREBY ORDERED THAT: 

1. The Report and Recommendation [ECF No. 4] is ACCEPTED; 

2. The application to proceed in forma pauperis of plaintiff Margots Kapacs [ECF No. 3] is 

DENIED; 

3. Kapacs’s motion for a temporary restraining order [ECF No. 2] is DENIED; 

4. The action is DISMISSED WITHOUT PREJUDICE; and 
5. Margots Kapacs IS RESTRICTED from filing new civil actions in this District related to 

his  divorce  proceedings  while  unrepresented  by  counsel  absent  prior  approval  of  a 

federal judicial officer.  

LET JUDGMENT BE ENTERED ACCORDINGLY. 

 

Dated: January 7, 2019                           BY THE COURT: 
 
                                                 s/Nancy E. Brasel                    
                                                 Nancy E. Brasel 
                                                 United States District Judge 
 
